 1   WO
 2
 3
 4
 5
 6   IN THE UNITED STATES DISTRICT COURT
 7   FOR THE DISTRICT OF ARIZONA
 8
 9    Walter Dragoo,                                   No. CV-19-01988-PHX-SPL
10                  Plaintiff,                         ORDER GRANTING DEFENDANT’S
                                                       MOTION TO ALTER OR AMEND
11    v.                                               JUDGMENT PURSUANT TO
                                                       FEDERAL RULE OF CIVIL
12    Commissioner of Social Security                  PROCEDURE 59(e)
      Administration,
13
                    Defendant.
14
15          At issue is Defendant’s Motion to Alter or Amend Judgment Pursuant to Fed. R.
16   Civ. P. 59(e). (Doc. 19, “Motion.”) Defendant moves for alteration or amendment of this
17   Court’s Order (Doc. 17) reversing his decision to deny Plaintiff’s application for benefits
18   under the Social Security Act and remanding the matter for further administrative
19   proceedings. The Court has considered the Motion, Plaintiff’s Response (Doc. 20), and
20   Defendant’s Reply (Doc. 22). Because the Court finds it necessary to correct manifest
21   errors of law or fact upon which the judgment rests, see Allstate Ins. Co. v. Herron, 634
22   F.3d 1101, 1111 (9th Cir. 2011), Defendant’s Motion is granted.
23          IT IS THEREFORE ORDERED that Defendant’s Motion (Doc. 19) is granted.
24   ///
25   ///
26   ///
27   ///
28   ///
 1          IT IS FURTHER ORDERED that the Court’s Order (Doc. 17) and Clerk’s
 2   Judgment (Doc. 18) are vacated. The Court will issue a new ruling on Plaintiff’s Opening
 3   Brief (Doc. 14), Defendant’s Response (Doc. 15), and Plaintiff’s Reply (Doc. 16) by
 4   separate order.
 5          Dated this 7th day of April, 2020.
 6
 7                                                     Honorable Steven P. Logan
                                                       United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
